Case 19-16106-mdc           Doc 31   Filed 07/12/21 Entered 07/12/21 11:06:30           Desc Main
                                     Document     Page 1 of 2




LAW OFFICE OF GREGORY JAVARDIAN, LLC                              Hearing Date: August 10, 2021,
BY: MARY F. KENNEDY, ESQUIRE                                      at 10:30am, in Courtroom 2,
ID# 77149                                                         United States Bankruptcy
1310 Industrial Blvd.                                             Court, 900 Market Street,
1st Floor, Suite 101                                              Philadelphia, PA 19107
Southampton, PA 18966
(215) 942-9690
Attorney for Citizens Bank, N.A. f/k/a RBS Citizens, N.A.
s/b/m to CCO Mortgage Corp.

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          Chapter 13 Proceeding
         Angelique D. Bridges
                                                19-16106-MDC
                Debtor(s)

   MOTION OF CITIZENS BANK, N.A. F/K/A RBS CITIZENS, N.A. S/B/M TO CCO
     MORTGAGE CORP. FOR RELIEF OF FROM THE AUTOMATIC STAY

         AND NOW, comes secured Creditor, Citizens Bank, N.A. f/k/a RBS Citizens, N.A. s/b/m
to CCO Mortgage Corp. (Movant) by and through its counsel, Mary F. Kennedy, and files this
Motion to obtain an order for Relief from the Automatic Stay due to lack of equity in debtor’s
property and debtor’s failure to provide Movant with adequate protection of its interest in the
property which is the basis of the creditor’s security.


         1. On or about September 27, 2019, Debtor filed a Chapter 13 Bankruptcy Petition.
         2. On August 31, 2006, the debtor executed a Mortgage and Note to Movant in the
            amount of $91,180.00 and secured by the property located at 4224 Levick Street,
            Philadelphia, PA 19135, referred to as the “property.” Said Mortgage was recorded
            in the Philadelphia County Recorder of Deeds Office on October 19, 2006 at
            instrument no. 51554666. (See Exhibit “A” attached).
         3. On June 14, 2017, Debtor and Movant entered into a Loan Modification Agreement.
            (See Exhibit “B” attached.)
         4. The debtor is presently in arrears post-petition for two (2) months, June 1, 2021 to
            July 1, 2021. The total arrears including $1,238.00 for attorney fees and costs is
            $2,303.18.

{00706704}
Case 19-16106-mdc       Doc 31    Filed 07/12/21 Entered 07/12/21 11:06:30            Desc Main
                                  Document     Page 2 of 2



       5. Movant wishes to have the automatic stay terminated to permit Movant to complete
           foreclosure on its mortgage.
       6. Pursuant to 11 U.S.C.A. section 362 (d) (1), cause exists to granted Movant relief
           from the stay.


       WHEREFORE, Movant respectfully requests this Honorable Court ORDER:
       That Relief from the Automatic Stay be granted to Citizens Bank, N.A. f/k/a RBS
Citizens, N.A. s/b/m to CCO Mortgage Corp. to proceed with foreclosure action to obtain all
other Relief available under Non-Bankruptcy Law. That the relief granted by the Court will
survive the conversion of this bankruptcy case to a case under any other Chapter of the
Bankruptcy Code. And that bankruptcy Rule 4001(a)(3) is not applicable and Movant is allowed
to immediately proceed with foreclosure and all other relief available under the Non Bankruptcy
law. Furthermore Movant respectfully requests that reasonable attorney fees and costs associated
with this Motion be awarded to Movant

                                             RESPECTFULLY SUBMITTED,


                                             /s/ MARY F. KENNEDY, ESQ.
       Dated:     7/12/2021




{00706704}
